 

Exhibit 10.4

 

PROMISSORY NOTE

DATE OF ISSUANCE: December 31, 2013

 

THIS PROMISSORY NOTE issued by Full Spectrum Inc. (the "Maker"), relates to the
principal amount of $250,000 (the “Principal Debt”) owed by the Maker to
____________________(hereinafter, along with all subsequent holders of this
Note, the “Payee”).

 

For value received, the Maker, hereby promises to pay the Principal Debt plus
Interest, defined below, to the order of the Payee, on or prior to December 31,
2014 (the “Maturity Date”) at Payee’s principal place of business or such other
address as Payee may from time to time specify. The funds advanced herein shall
be used for the sole purpose of operating expenses and not to repay any loans.

 

1.           Interest

 

In consideration of the providing of the Principal Debt, subject to the
provisions of this Note, the Maker agrees to pay to the Payee interest of 10%
per annum on the outstanding Principal Debt shall accrue from the date of this
Note and shall be payable in arrears together with, at the same time and in the
same manner as payment of Principal Debt.

 

2.           Payment Terms

 

2.1       Application. Payments hereunder shall be applied in order of priority,
first to Interest accrued, then to the principal and thereafter to other costs
of Payee payable hereunder. Payments shall be deemed made upon receipt by Payee.

 

2.2       Repayment. The amount outstanding on this Note may be repaid in whole
or in part at any time or times at the option of Maker without penalty.

 

2.3       Business Days. If any payment shall become due on a Saturday, Sunday,
or a public holiday under the laws of the State of New York or the United
States, such payment shall be due and made on the next succeeding business day
and such extension of time shall be included in computing interest in connection
with such payment.

 

2.4       All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds in such coin or currency of the United States
as at the time of payment is legal tender for payment of public and private
debts.

 

3.           No recourse shall be had for the payment of the principal of this
Note, or for any claim based hereon, or otherwise in respect hereof, against any
incorporator, shareholder, officer or director, as such, past, present or
future, of the Maker or any successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issue hereof, expressly waived and released.
This provision shall not affect the obligations of Maker in any manner under
this Note.

 

4.           Transfers. The Payee, by acceptance hereof, agrees that this Note
is being acquired for investment and that Payee will not offer, sell or
otherwise dispose of this Note except under circumstances which will not result
in a violation of applicable securities laws including without limitation, the
Act or any applicable state Blue Sky or foreign laws or similar laws relating to
the sale of securities.

 



 

 

 

5.           Events of Default. The following shall constitute an "Event of
Default":

 

a.The Maker shall default in the payment of principal at the Maturity Date; or

 

b.Any of the representations or warranties made by the Maker herein or in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Maker in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

c.The Maker shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of the Note and
such failure shall continue uncured for a period of five (5) business days after
written notice from the Payee of such failure; or

 

d.The Maker shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

e.A trustee, liquidator or receiver shall be appointed for the Maker or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

f.Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Maker and shall not be
dismissed within sixty (60) days thereafter; or

 

g.Any money judgment, writ or warrant of attachment, or similar process in
excess of One Hundred Thousand ($100,000) US Dollars in the aggregate shall be
entered or filed against the Maker or any of its properties or other assets and
shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty (30)
days or in any event later than five (5) days prior to the date of any proposed
sale thereunder; or

 

h.Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Maker and, if instituted against
the Maker, shall not be dismissed within thirty (30) days after such institution
or the Maker shall by any action or answer approve of, consent to, or acquiesce
in any such proceedings or admit the material allegations of, or default in
answering a petition filed in any such proceeding; or

 



 2 

 

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Payee (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Payee and in the Payee's sole discretion, the Payee may consider this Note
immediately due and payable, without presentment, demand, protest or notice of
any kind whatsoever, all of which are hereby expressly waived, anything herein
or in any note or other instruments contained to the contrary notwithstanding,
and the Payee may immediately enforce any and all of the Payee's rights and
remedies provided herein or any other rights or remedies afforded by law.

 

6..          Waivers and Consents.

 

Maker hereby waives diligence, demand, presentment for payment, notice of
non-payment, protest and notice of protest, and specifically consents to and
waives notice of any renewals or extensions of this Note, whether made to or in
favor of Maker or any other person or persons. The pleading of any statute of
limitations as a defense to any demand against Maker is expressly waived by each
and all of said parties to the fullest extent permitted by law. The waiver by
Payee of any breach or violation of, or default under, any provision of this
Note shall not be a waiver by such party of any other provision or of any
subsequent breach or violation of this Note or default hereunder.

 

7.           Governing Law and Venue.

 

This Note is governed by and is to be construed and enforced in accordance with
the laws of the State of New York. Any litigation between the parties, which
arises out of this Note, shall be instituted and prosecuted exclusively in the
appropriate court sitting in the City of New York, State of New York.
Notwithstanding the foregoing, the Payee may take such actions in any other
jurisdiction which the Payee deems necessary and appropriate to enforce or
collect any court judgment in any dispute arising out of this Note or to seek
and obtain other relief as is necessary to enforce the terms of this Note.

 

8.           Payee's Rights and Remedies.

 

The rights, powers and remedies of Payee under this Note shall be in addition to
all rights, powers and remedies given to Payee by virtue of any statute or rule
of law. All such rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently in Payee's sole discretion. Any
forbearance, failure or delay by Payee in exercising any right, power or remedy
of Payee shall continue in full force and effect until such right, power or
remedy is specifically waived in writing executed by Payee.

 

 3 

 

 

9.           Costs; Attorneys' Fees.

 

Maker agrees to pay the following costs, (a) all costs of collection, costs,
expenses, and attorneys' fees paid or incurred in connection with the collection
or enforcement of this Note if Payee is the prevailing party, whether or not
suit is filed; and (b) costs of suit and such other sum as the Court may adjudge
as attorneys' fees in an action to enforce payment of this Note or any part of
it, if the Payee is the prevailing party.

 

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
first above written by the duly authorized representative of Maker.

 

Full Spectrum, Inc.         By:    

 



 4 

 